 Case 1:21-cv-04313-VM Document 21 Filed 06/17/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
Moonbug Entertainment LTD.,      :                              6/17/2021
                                 :
                  Plaintiff,     :
                                 :             21 Civ. 4313 (VM)
          -against-              :                ORDER
                                 :
A20688, et al.,                  :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On June 11, 2021, defendant Doguhan E. Karahan (aka

defendant 13071860213) filed a form motion to dismiss. (See

21 Civ. 4315, Dkt. No. 20.) On June 15, 2021, defendant Chen

Lirong (aka defendant ZHONGZHUANG) likewise filed a motion to

dismiss this action. (See 21 Civ. 4313, Dkt. No. 20.) The

Court hereby denies both motions without prejudice.

     The Court’s Individual Rules require that the parties

engage in correspondence regarding anticipated motions to

dismiss prior to bringing them to the Court’s attention. (See

generally Individual Rules at Section II, B, available at

https://www.nysd.uscourts.gov/hon-victor-marrero.) The Court

hereby   directs   both   defendants,   as   well   as   any     other

defendants who anticipate bringing motions to dismiss in this

matter, to review the individual rules and comply with their
 Case 1:21-cv-04313-VM Document 21 Filed 06/17/21 Page 2 of 2



terms before bringing motions to dismiss. The Court will

consider both defendants motions if they are presented to the

Court after the exchange of correspondence has occurred.

SO ORDERED:
Dated:    New York, New York
          17 June 2021
